Order entered February 23, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00043-CV

                   IN THE INTEREST OF R.B., A CHILD

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-30016-2019

                                    ORDER

      Before the Court is court reporter LaTresta Ginyard’s request for a five-day

extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record be filed no later than March 1, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE